                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                   Case No. 18-10036-JWB

EMMANUEL S. HENDRICKS,

                       Defendant.


                                MEMORANDUM AND ORDER

        This matter is before the court on Defendant’s Motion to Vacate Sentence pursuant to 28

U.S.C. § 2255. (Doc. 35.) The United States has filed a response and the matter is ripe for decision.

(Doc. 37.) For the reasons stated herein, the motion is DENIED.

       I. Background

       On March 27, 2018, Defendant was charged in a one-count indictment with knowingly

possessing a firearm in interstate commerce, after having been convicted of a felony, in violation

of 18 U.S.C. § 922(g)(1) and 924(a)(2). (Doc. 1.) On May 31, 2018, the United States filed a one-

count information alleging that Defendant knowingly possessed a firearm in interstate commerce

that had the serial number obliterated, in violation of 18 U.S.C. § 922(k) and 924(a)(1). (Doc. 18.)

       On June 5, 2018, Defendant appeared before the court with counsel, waived indictment,

executed a plea agreement, and after a hearing conducted pursuant to Fed. R. Crim. P. 11, entered

a plea of guilty to the information. (Docs. 20, 21, 22.)

       Defendant’s written plea agreement with the government provided, among other things:

that the parties would jointly recommend the court impose a 60-month custodial sentence; that
Defendant “knowingly waives any right to appeal or collaterally attack any matter in connection

with this prosecution, his conviction, or the components of the sentence to be imposed” and waives

“any right to challenge his sentence, or the manner in which it was determined, or otherwise

attempt to modify or change his sentence, in any collateral attack, including … a motion brought

under 28 U.S.C. § 2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187

(10th Cir. 2001));” that Defendant does not waive any subsequent claim regarding ineffective

assistance of counsel or prosecutorial misconduct; that Defendant had sufficient time “to discuss

this case, the evidence, and this Plea Agreement with his attorney and he is fully satisfied with the

advice and representation his attorney provided;” that Defendant has read the plea agreement and

understands it, and agrees it is true and accurate and not the result of any threats, duress, or

coercion; that the plea agreement supersedes all other agreements or negotiations and contains

every term of the parties’ agreement; and that Defendant acknowledges he is entering the plea

agreement and the plea of guilty because he is guilty, and is doing so freely, voluntarily, and

knowingly. (Doc. 22.)

        Defendant appeared with counsel for sentencing on August 20, 2018. (Doc. 32.) Neither

party objected to the Presentence Report (PSR), which determined that the applicable guideline

range was 60 months custody.1 The court imposed a custodial sentence of 60 months, to be

followed by a supervised release term of three years. Judgment was entered on August 22, 2018.

(Doc. 28.) No direct appeal was filed.

        On August 8, 2019, Defendant filed the instant motion to vacate sentence, which raises

three arguments. (Doc. 35.) First, Defendant argues his Sixth Amendment right to the effective



1
 Based on a total offense level of 21 and a Criminal History Category of VI, the applicable guideline range would
have been 77-96 months, but it was effectively limited by the five-year statutory maximum for offenses under 18
U.S.C. §§ 922(k) and 924(a)(1).

                                                       2
assistance of counsel was violated because his attorney failed to explain the plea agreement and

the rights Defendant was giving up, he coerced or induced Defendant into pleading guilty, and he

told Defendant to answer “yes” to questions during the plea colloquy. (Id. at 4.) Second,

Defendant argues the government failed to prove that he was aware of his prohibited status as

required by Rehaif v. United States, 139 S. Ct. 2191 (2019). (Id.) And third, Defendant argues he

was unaware that the firearm had traveled in interstate commerce and he therefore entered his plea

of guilty unknowingly. (Id. at 5.)

       II. 2255 Standard

       Section 2255(a) of Title 28 of the U.S. Code provides in part that “[a] prisoner in custody

under sentence of a court established by Act of Congress claiming the right to be released upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States … or is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside, or correct the sentence.” Unless the motion and the record of the case

conclusively show the prisoner is entitled to no relief, the court must promptly grant a hearing. 28

U.S.C. § 2255(b). However, if it plainly appears from the motion, any attached exhibits, and the

record that the moving party is not entitled to relief, the judge must dismiss the motion. Rule 4(b),

Rules Governing Section 2255 Proceedings.

       III. Analysis

       1. Effective assistance of counsel. “The Sixth Amendment guarantees a defendant the

effective assistance of counsel at ‘critical stages of a criminal proceeding,’ including when he

enters a guilty plea.” Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (citation omitted.) “To

demonstrate that counsel was constitutionally ineffective, a defendant must show that counsel’s

representation ‘fell below an objective standard of reasonableness’ and that he was prejudiced as



                                                 3
a result.” Id. (quoting Strickland v. Washington, 466 U.S. 668, 688, 692 (1984)). A court

considering a claim of ineffective assistance must apply a “strong presumption” that counsel’s

representation was within the “wide range” of reasonable professional assistance. Strickland, 466

U.S. at 689. To establish prejudice, a defendant must show a “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694. When a defendant alleges that his attorney’s deficient performance

led him to accept a guilty plea rather than go to trial, a defendant “can show prejudice by

demonstrating a ‘reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.’” Lee, 137 S. Ct. at 1965 (citation omitted.)

       Defendant first alleges that his attorney failed to explain the plea agreement to him and

failed to explain the rights he was giving up by pleading guilty. Even if the court were to assume

the truth of those allegations, Defendant alleges no facts to support any finding of prejudice. See

Strickland, 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice, which we expect will often be so, that course should be followed.”)

Defendant does not allege he would have insisted on going to trial had his counsel better explained

these matters. Nor does he identify any particular provision or right that he misunderstood. In

fact, Defendant does not even allege that he misunderstood anything in the plea agreement or about

the rights he was giving up. Moreover, the transcript of the Rule 11 hearing shows that, prior to

pleading guilty, the court reviewed the terms of the plea agreement with Defendant, explained the

rights Defendant would be giving up if he decided to plead guilty, discussed the potential sentence

Defendant could receive if he pled guilty, and specifically discussed the waivers in the plea

agreement. (See Doc. 36 at 15-25.) Defendant represented, under oath, that he understood all of



                                                 4
these matters. Absent any factual allegation that could support a finding of prejudice, the record

shows Defendant is entitled to no relief on this allegation of ineffective assistance.

        The same is true with respect to Defendant’s allegations that his attorney coerced him into

pleading guilty or told him to answer “yes” to the court’s questions. Again, Defendant does not

even allege that, absent counsel’s actions, he would have insisted on going to trial rather than plead

guilty. Nor does he cite any facts or circumstances to show that rejecting the plea agreement and

proceeding to trial would have been rational under the circumstances.2 Cf. Heard v. Addison, 728

F.3d 1170, 1184 (10th Cir. 2013) (defendant must make threshold showing that proceeding to trial

would have been objectively rational under the circumstances.) He thus fails to identify any

prejudice from counsel’s alleged actions. See United States v. Almazan, No. 17-10150-01-EFM,

2019 WL 4537194, *4 (D. Kan. Sept. 19, 2019) (no prejudice where defendant “does not state that

he would have proceeded to trial ‘absent defendant counsel’s ineffectiveness.’”) Moreover,

Defendant’s allegation that his attorney improperly coerced and coached his plea is flatly

contradicted by Defendant’s representations in the plea agreement and his sworn representations

during the Rule 11 hearing. The following exchange took place at the Rule 11 hearing:

        THE COURT: All right. Mr. Hendricks, although you have received legal advice
        from your lawyer, is the final decision to plead guilty yours, and yours alone?

        THE DEFENDANT: Yes, Your Honor.

        THE COURT: Has your lawyer ever stated or implied to you in any way that you
        must plead guilty instead of taking your case to trial?

        THE DEFENDANT: No, Your Honor.




2
  By pleading guilty to the § 922(k) charge in the information, Defendant’s custodial sentence was limited by law to
no more than five years. See 18 U.S.C. § 924(a)(1). Had he gone to trial and been convicted of the § 922(g)(1) charge
in the indictment, Defendant would have been subject to a maximum possible sentence of ten years imprisonment. 18
U.S.C. § 924(a)(2).

                                                         5
       THE COURT: Would it be a fair statement that your lawyer made it clear to you
       that if you decided you wanted to take the case to trial he would do his best to
       defend the case on your behalf?

       THE DEFENDANT: Yes, Your Honor.

(Doc. 36 at 29-30.) Defendant additionally represented that he was satisfied with his lawyer’s

advice and representation, and that he knew he could refuse to enter a plea agreement and could

insist on taking the case to trial. (Id. at 13.) Defendant’s current claim that his lawyer somehow

coerced his plea of guilty is unsubstantiated by anything that could call into question the

truthfulness of his prior sworn representations to this court. See United States v. Saucedo-Avalos,

No. 14-20071-02-JAR, 2018 WL 2321952, *6 (D. Kan. May 22, 2018) (“Absent a believable

reason justifying departure from their apparent truth, the accuracy and truth of a defendant’s

statements at a Rule 11 proceeding at which his plea is accepted are conclusively established.”)

(citing United States v. Glass, 66 F. App’x 808, 810 (10th Cir. 2003)); United States v. Hernandez,

___ F. App’x ___, 2019 WL 2949412, *3 (10th Cir. July 9, 2019) (defendant’s “allegations of

coercion are insufficient to overcome his sworn declarations both in writing and in open court that

his plea was voluntary.”) The record thus shows Defendant is entitled to no relief on this claim.

       2. Knowledge of prohibited status. Defendant next seeks relief by arguing the government

failed to prove he was aware of his prohibited status as required by Rehaif v. United States, 139 S.

Ct. 2191 (2019). But as discussed below, any such challenge is now barred by Defendant’s waiver

of the right to collaterally attack his conviction and sentence.

       “A defendant’s waiver of the right to bring a collateral attack is generally enforceable and

requires dismissal of a § 2255 motion.” United States v. Winberg, ___ F. App’x ___, 2019 WL

4184006, *2 (10th Cir. Sept. 4, 2019) (citation omitted.) To determine whether a waiver bars the

claim, a court must assess: 1) whether the disputed claim falls within the scope of the waiver of

collateral review rights; 2) whether the defendant knowingly and voluntarily waived his collateral

                                                  6
review rights; and 3) whether enforcing the waiver would result in a miscarriage of justice. Id.

Defendant’s current challenge falls squarely within the scope of his waiver of “any right to appeal

or collaterally attack any matter in connection with this prosecution, his conviction, or the

components of the sentence to be imposed….” (Doc. 22 at 5.) The record also shows that

Defendant knowingly and voluntarily waived his collateral review rights. Defendant does not

allege that he misunderstood or acted involuntarily in adopting the waiver. He was provided

competent counsel to explain the waiver and the waiver was clearly spelled out in his plea

agreement. The court also addressed the waiver with Defendant at the Rule 11 hearing, and after

explaining that a defendant who goes to trial has the right to appeal or collaterally attack his

conviction, confirmed Defendant’s understanding that under the plea agreement “you are generally

giving up your right to challenge this prosecution, your conviction, or your sentence in this case,

whether by direct appeal or by collateral attack.” (Doc. 36 at 22.) Defendant’s affirmative

response under oath confirms that he understood the waiver and voluntarily agreed to it. (Id.) As

to the “miscarriage of justice” requirement, that only applies: 1) where the district court relied on

an impermissible factor such as race; 2) where ineffective assistance of counsel in connection with

the negotiation of the waiver renders the waiver invalid; 3) where the sentence exceeds the

statutory maximum; or 4) the waiver is otherwise unlawful. Winberg, 2019 WL 4184006, at *4

(citing United States v. Hahn, 359 F.3d 1315, 1327 (10th Cir. 2004)). Defendant fails to allege

any facts that could support any of the possible grounds for a miscarriage of justice. As such,

Defendant’s argument is barred by his waiver of collateral attack.3


3
  The court notes the argument is also misguided. Rehaif requires the government to prove that a defendant charged
with a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) knew not only that he possessed a firearm, but also that he
belonged to the category of persons (e.g. felons) barred from possessing a firearm. Rehaif, 139 S. Ct. at 2200. But
Defendant did not plead guilty to a charge under § 922(g)(1). As part of his plea agreement, he pled guilty to an
information charging a violation of 18 U.S.C. §§ 922(k) and 924(a)(1). The original § 922(g)(1) charge in the
indictment was dismissed at sentencing. (Doc. 32 at 20.) The § 922(k) offense to which Defendant pled guilty does
not require the government to show that a defendant was aware that he belonged to a prohibited category.

                                                         7
        3. Knowledge of firearm in interstate commerce. Defendant’s claim that his plea was not

knowingly made because he lacked knowledge that the firearm he possessed traveled in interstate

commerce is likewise barred by Defendant’s waiver of the right to collaterally attack his conviction

and sentence. This claim is within the scope of the waiver; Defendant knowingly and voluntarily

waived his right to collateral review; and no grounds for finding a miscarriage of justice have been

alleged. As such, the record shows Defendant is entitled to no relief on this claim.

         IV. Conclusion

        Defendant’s Motion to Vacate under § 2255 (Doc. 35) is DENIED IN PART and

DISMISSED IN PART. The motion is DENIED with respect to the claim for ineffective assistance

of counsel and DISMISSED as to all remaining claims, which are barred by Defendant’s waiver

of collateral attack.

        An appeal from a final order on a § 2255 may not be taken absent a certificate of

appealability, which may issue only if a petitioner has made a substantial showing of the denial of

a constitutional right. 28 U.S.C. § 2253(c)(2). The court concludes Defendant has failed to make

such a showing and accordingly a certificate of appealability is DENIED.

         IT IS SO ORDERED this 22nd day of October, 2019.



                                                     _____s/ John W. Broomes__________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
